Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 10, 2017

                                       No. 04-16-00720-CV

                                   Marie Christina PACHECO,
                                           Appellant

                                                 v.

          HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS,
                                Appellee

                   From the County Court at Law No. 10, Bexar County, Texas
                                Trial Court No. 2016CV04868
                            Honorable Jason Wolff, Judge Presiding


                                          ORDER
       Appellant’s brief was due on December 30, 2016. Neither the brief nor a motion for
extension of time has been filed.

        We, therefore, ORDER Appellant Marie Christina Pacheco to file, on or before
February 9, 2017, her appellant’s brief and a written response reasonably explaining (1) her
failure to timely file the brief and (2) why appellee is not significantly injured by her failure to
timely file a brief. If appellant fails to file a brief and the written response by the date ordered,
we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court
order).



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court